878 F.2d 1445
13 U.S.P.Q.2d 1617
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PADCO, INC., Plaintiff-Appellant,v.NEWELL CO. and EZ Paintr Corporation, Defendants/Cross-Appellants.
Nos. 88-1584, 88-1585.
United States Court of Appeals, Federal Circuit.
May 11, 1989.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
Padco, Inc. appeals the final judgment of the United States District Court for the Eastern District of Wisconsin, following rulings in Padco's favor on issues of infringement, damages, willful infringement, and the award of attorney fees, to the extent that the district court denied Padco recovery of EZ Paintr's profits under 35 U.S.C. Sec. 289.


2
The judgment is affirmed in all respects.  The cross-appeal is dismissed as moot.